                Case 20-23495-SMG               Doc 383        Filed 06/03/21        Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION
                                       www.flsb.uscourts.gov
In re:

AMERICAN PURCHASING SERVICES,                                                    Case No. 20-23495-SMG
LLC d/b/a American Medical Depot,
DVSS ACQUISITION COMPANY, LLC,                                                   Case No. 20-23501-SMG
AMD PENNSYLVANIA, LLC, and                                                       Case No. 20-23503-SMG
AMERICAN MEDICAL DEPOT HOLDINGS,                                                 Case No. 20-23504-SMG
LLC,1
            Debtors.                                                             Chapter 7 Cases
                                                                                 (Jointly Administered)
                                                      /

             NOTICE OF CONTINUED SECTION 341 MEETING OF CREDITORS

         NOTICE IS HEREBY GIVEN that the Section 341 Meeting of Creditors has been

continued in the above matter to July 9, 2021 at 10:00 a.m. EDT in the United States Bankruptcy

Court, Federal Building, 299 E. Broward Boulevard, Room 112, Fort Lauderdale, FL 33301.

                      *** MEETING WILL BE HELD BY TELEPHONE***

                                          Trustee: Marc P. Barmat

                                       Call in number: 866-744-0092

                                              Passcode: 2402907

Dated: June 3, 2021                                            Respectfully submitted,

                                                               BERGER SINGERMAN LLP
                                                               Counsel for the Debtors
                                                               1450 Brickell Avenue, Ste. 1900
                                                               Miami, FL 33131
                                                               Telephone: (305) 714-4385
                                                               Facsimile: (305) 714-4340

                                                      By:      /s/ Robin J. Rubens
                                                               Robin J. Rubens
                                                               Florida Bar No. 959413
                                                               rrubens@bergersingerman.com


1
 The Debtors in these cases, along with the addresses and last four digits of each Debtor’s federal tax identification
number are American Purchasing Services, LLC (7158), DVSS Acquisition Company, LLC (4147), AMD Pennsylvania,
LLC (1107) and American Medical Depot Holdings, LLC (4183). The address of the Debtors is 10315 USA Today
Way, Miramar, FL 33025.
10609578-1
